It was ruled in this case, that an application for judgment on a frivolous demurrer, is an enumerated motion, and it was also, at another day, in this same suit determined, that if the notice of motion specify it will be grounded on the frivolousness of the demurrer, it will give the applicant a priority before other enumerated causes, and entitle him to his judgment on reading the affidavit of service, and of general notice for argument, if no opposition be made.[1]

 See 2 Cai. Rep. 66; Lipe v. Becker, 1 Denio, 568.